  Case 1:18-cr-00446-AJT Document 21 Filed 03/28/19 Page 1 of 7 PageID# 481



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA,                             )
                                                      )
               v.                                     )       Criminal No: 1:18-cr-446
                                                      )
BRIAN THOMAS SAPP,                                    )       The Honorable Anthony J. Trenga
                                                      )
                                                      )       Sentencing: March 29, 2019
               Defendant.                             )

             UNITED STATES’ MOTION TO REMAND DEFENDANT SAPP

                AND RESPONSE TO DEFENDANT’S AMENDED FILING

       The United States hereby moves to remand the defendant into the custody of the United

States Marshall’s Service following this Court’s pronouncement of its custodial sentence on

March 29, 2019. 18 U.S.C. § 3143. This motion is based on new evidence that the government

has acquired within the last 24-36 hours, as described below.

       The United States has recently learned that the defendant has been procuring statements

from his friends and others to this Court in support of a lenient or no jail sentence predicated on

misleading information, in two primary ways. First, the defendant has minimized his conduct,

claiming that the fraud could have happened to anybody and that he just got in over his head and

made some mistakes. Second, and much more seriously, the United States has learned in the past

24 hours that the defendant’s “plan” to repay the victims of his offenses utterly and irrevocably

collapsed, as the defendant then well knew, on February 1, 2019. On that date, (reaffirmed on

the next day, February 2 by Individual K.F. and his wife) the defendant was terminated from his




                                                 1
    Case 1:18-cr-00446-AJT Document 21 Filed 03/28/19 Page 2 of 7 PageID# 482



business arrangement with Individual K.F. 1 and was also told, in no uncertain terms, to vacate

the guest residence on Individual K.F.’s property by April 1, 2019. The defendant has,

nevertheless, persisted in procuring letters of support dated well after February 1, 2019, which

contain and relay misleading information provided by the defendant. The defendant has told his

friends that he needs to be out of custody (or receive a light sentence) in order to see his plan

through to repay the victims. The defendant even re-filed, and thereby reaffirmed, many of these

letters on March 27, 2019, Wednesday night at 10:30 p.m., approximately five hours after the

government provided the interview summary of Individual K.F. and the interview summaries of

Individuals P.M. and M.S. to his attorney of record. The defendant’s filing (and his failure to

advise his counsel to correct the record) occurred 54 days after he well knew his business

venture was terminated and he was given notice to vacate his guest residence.

       As is crystal clear from reading the interview summary of Individual K.F., the defendant

has been totally terminated from working with Individual K.F. for almost two months now. The

venture with Individual K.F. was the defendant’s only plan and possibility of repaying his

victims. According to the statement of Individual K.F and his spouse, the defendant has had no

outside employment since he moved in to the guest house on their property many months ago.

He has not worked and repaid a single dime to any of his victims, and in fact, he has refused to

work. Apparently, the defendant spends his time cultivating friends on the telephone, cultivating

people at the gym he frequents, and lobbying people to writer letters of support for him based on

incomplete and misleading information. Indeed, not having a real job for upwards of six years




1
  The FBI FD-302 interview summary of Individual K.F. and his wife, along with interview
summaries of all other persons referenced in this filing have been provided to defense counsel
and the Probation Officer via email. The government will lodge copies with the Court along with
its courtesy copy of this filing.
                                                  2
  Case 1:18-cr-00446-AJT Document 21 Filed 03/28/19 Page 3 of 7 PageID# 483



has left the defendant a lot of time to cultivate victims and to ingratiate himself to so many

people he can manipulate and use to his benefit, as needed.

       Defendant’s lies to Individual M.S. are troubling and should give the Court serious pause

in whether it can trust this defendant while he remains out of custody. Individual M.S’s letter to

the Court is dated February 27, 2019. In his statement to the FBI, Individual M.S states that

SAPP had “recently” called him, described a plan to pay people back, and asked for a letter of

support. In his ensuing letter, Individual M.S. implored the Court for leniency so that the

defendant can stay out of custody in order to pay back everyone in full. The defendant only

withdrew that letter on Wednesday night at 10:30 p.m., and then only because Individual M.S

demanded it be withdrawn after he had learned more about the case from another friend and a

court filing. The same can be said for Individual P.M., whose now withdrawn letter of support is

dated February 22, 2019.

       The defendant attempts to obfuscate and salvage this sad situation with his defecting

supporters by an amended filing that now, less than two days before the hearing, takes issue with

the Pre-Sentence Investigation Report’s conclusion that he never did a single legitimate deal for

his victims. Over the course of apparently 6 years, the defendant now throws up a couple of

property referral deals where he was evidently paid modest amounts of money. As Individual J.Z

makes clear in his interview summary, however, the defendant never had enough money to buy a

single property. The defendant simply scouted out a handful of properties over the course of six

years and was paid relatively modest amounts as a finder’s fee. The defendant has thrown up a

red herring and has mischaracterized what the PSR and the government concluded (which the

defendant has previously admitted to the Probation Officer): that he never did what he said he

would with his investors funds; that he never did a real property purchase and sale with investor


                                                 3
  Case 1:18-cr-00446-AJT Document 21 Filed 03/28/19 Page 4 of 7 PageID# 484



funds, and that he never earned any of the claimed income he reported to investors. He defrauded

his very first investor, M.M., Jr., and he continued to defraud all of his investors in every single

deal he claimed he was executing, for over four years. The government and the Probation officer

have never said he didn’t do a handful of legitimate things outside of the main fraud scheme.

This latest argument is really a straw man and deserves no further comment.

       Under the 1984 Bail Reform Act, the law governing a defendant’s release after

sentencing and during an appeal “shifted from a presumption of release to a presumption of valid

conviction” and incarceration. United States v. Perholz, 836 F.2d 554, 556 (D.C. Cir. 1987) (per

curiam) (citing S. Rep. No. 225, 98th Cong., 1st Sess. 27 (1983)). Here, there is no appeal, and

the defendant will receive a substantial custodial sentence (somewhere between 2 years and 22

years). After conviction and sentence, the law, codified at 18 U.S.C. § 3143, requires a

defendant to demonstrate by “clear and convincing evidence” that he not a risk of flight and that

he poses no risk of danger to the community, or the Court shall revoke his conditions and remand

him to custody.

       Danger to the community can be economic. See, e.g., United States v. Reynolds, 956 F.2d

192 (9th Cir.1992) (“danger may, at least in some cases, encompass pecuniary or economic

harm”); United States v. Parr, 399 F.Supp. 883, 888 (W.D.Tex.1975) (“The ‘danger to ... the

community’ [language in the Bail Reform Act] permits consideration of the defendant's

propensity to commit crime generally, even where only pecuniary and not physical harm might

result to the community at large.”). United States v. DeSimone, 2009 WL 904688, at *2 (citing

United States v. Persaud, No. 05–cr–368, 2007 WL 1074906, at *1 (N.D.N.Y. Apr. 5, 2007)

(“economic harm qualifies as a danger within the contemplation of the Bail Reform Act”);

United States v. Provenzano, 605 F.2d 85, 95 (3d Cir. 1979); United States v. Giordano, 370


                                                  4
  Case 1:18-cr-00446-AJT Document 21 Filed 03/28/19 Page 5 of 7 PageID# 485



F.Supp.2d 1256, 1270 (S.D.Fla.2005) (“no question that an economic danger, like that posed by

a serial defrauder, falls under the broad umbrella of ‘dangerousness' as that term is used

throughout the Bail Reform Act”) (citation omitted)); United States v. Zaragoza, 2008 WL

686825, at *3 (N.D.Cal. Mar. 11, 2008). Those who commit a string of frauds are particularly

not to be trusted. See, e.g., United States v. Masters, 730 F. Supp. 686, 689 (W.D.N.C. 1990)

(“Defendant asserts that he does not pose a physical danger to the community. However, the

Court believes it must also consider the danger of a person who continues to participate in

possibly fraudulent schemes … the Court believes Defendant is an unrepentent con-artist who

will continue to prey on any person gullible enough to listen to his sales talk”) (citing United

States v. Malquist, 619 F.Supp. 875, 878 (D.Mont.1985).

       Given the defendant’s recent conduct, this Court should remand the defendant

immediately at the conclusion of the sentencing hearing. The defendant has demonstrated a

continued pattern of dishonesty up to today. Moreover, since the collapse of his business

opportunity, the defendant has no reason to remain out of custody: he has no plan and he does

not even work. He has not paid back any victims. He has simply spent his time living off of

others, even after he pleaded guilty. Now Individual K.F. is putting an end to it. This defendant

has been accorded a great deal of courtesy due to his pre-indictment plea. But his recent conduct

is troubling and indicative of an unreformed mind and of somebody who is very capable of

inflicting financial harm on the community and of not following this Court’s orders, especially

now that he is faced with a substantial custodial sentence.




                                                 5
  Case 1:18-cr-00446-AJT Document 21 Filed 03/28/19 Page 6 of 7 PageID# 486



      For all of those reason, the United States respectfully requests that defendant Sapp be

remanded into custody on March 29, 2019.



                                            Respectfully submitted,

                                            G. Zachary Terwilliger
                                            United States Attorney

                                            _________/s/_______________________
                                            Russell L. Carlberg
                                            Counsel for the United States
                                            United States Attorney’s Office
                                            2100 Jamieson Avenue
                                            Alexandria, VA 22314




                                               6
  Case 1:18-cr-00446-AJT Document 21 Filed 03/28/19 Page 7 of 7 PageID# 487



                                CERTIFICATE OF SERVICE


        I certify that on this 28h day of March 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF System, which will send notice of such filing to counsel of
record.


                                             /s/
                                      Russell L. Carlberg
                                      Special Assistant United States Attorney LT
                                      United States Attorney’s Office
                                      Justin W. Williams U.S. Attorney’s Building
                                      2100 Jamieson Avenue
                                      Alexandria, Virginia 22314
                                      Phone: (703) 299-3700
                                      Fax: (703) 299-3982
                                      Russell.L.Carlberg@usdoj.gov




                                                7
